180 F.2d 353
Otto HENNING and Carter Carburetor Corporation, Appellants,v.Clarence H. JORGENSEN, Clarence H. Jorgensen, Administrator, and General Motors Corporation, Appellees.
No. 13969.
United States Court of Appeals Eighth Circuit.
January 26, 1950.
Rehearing Denied March 31, 1950.

Appeal from the United States District Court for the Eastern District of Missouri; Richard M. Duncan, Judge.
Hugh M. Morris, Wilmington, Del. (Bertram H. Mann, Jr., and George R. Ericson, St. Louis, Mo., on the brief), for appellants.
John H. Bruninga, St. Louis, Mo. (Alex F. Baillio, Detroit, Mich., on the brief), for appellees.
Before SANBORN, WOODROUGH and RIDDICK, Circuit Judges.
WOODROUGH, Circuit Judge.


1
This appeal is taken from a suit brought under Revised Statutes, Sec. 4915, Title 35 U.S.C.A. § 63, to authorize the Commissioner of Patents to issue a patent embodied in the claim which was the subject matter of an interference proceeding before the Patent Office, to the General Motors Corporation, assignee of the appellees, Clarence H. Jorgensen and Clarence H. Jorgensen, Administrator.


2
The appeal was consolidated with that of Ericson et al. v. Jorgensen et al., 8 Cir., 180 F.2d 180, in which an opinion has been filed this day. The decision in the Ericson case is applicable to this case as the same questions are involved.


3
For the reasons stated in the opinion in the Ericson case the judgment appealed from is affirmed.


4
Affirmed.